 1
 2
 3                                                                JS-6
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   JONATHAN GONZALEZ,                               Case No. LACV 15-8197-DDP (LAL)

11                                  Petitioner,       JUDGMENT
12                         v.

13   M.D. BITER, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
              1-24-19
     DATED: ____________________                  ________________________________________
21                                                HONORABLE DEAN D. PREGERSON
22                                                UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28
